DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to claims filed on 04/25/2022. Claims 1 and 12 have been amended. Claims 2-3 have been cancelled. Claim 21 has been added.
Claims 1 and 4-21 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fraley (US20190284845 hereinafter Fraley) in view of Fonfrede (WO2016113475 hereinafter Fonfrede).
	With regard to claim 12, Fraley teaches
A vehicle door assembly, comprising: 
	an outer door panel (32);  
	a door handle assembly (114); 
	a door latch mechanism (100) operably connected to the door handle assembly (114), the door latch mechanism (100) having a release lever (133) that is movable between a lower position (133 when rotated to left (-X), see figure 4) and an upper position (133 when rotated to right (+X), see figure 4) in response to manual operation (“the latch release lever 133 may move through a plane of rotation 138 between a latched and unlatched position, para [0028]) of the door handle assembly (114), the door latch mechanism (100) being configured to retain the vehicle door (20) in a closed orientation (latched position) with the release lever being in the lower position (“in the −X direction, causes the front and rear latching mechanisms 112, 113 to re-latch the rear passenger door assembly 22 to the body 12 of the vehicle 10”, see figure 4 and para [0028]) and in response to movement of the release lever (133) of the door latch mechanism (100) to the upper position (“Movement of the latch release lever 133 through its plane of rotation 138 in the +X direction, as indicated in the depicted coordinate axes, may cause the front and rear latching mechanisms 112, 113 shown in FIG. 3 to unlatch”, see figure 4 and para [0028]) the vehicle door assembly (22) is released for movement to an open orientation (unlatched position); and 
	a jamming bracket (160 including bracket 180) having a locking portion (183) that extends to an area adjacent (see figure 5-6A) to the release lever (133) such that with the vehicle door assembly (22) in a non-deformed state the release lever (133) is movable between, the lower position and the upper position (see above detailing how lever rotates from lower to upper position, also see figure 4) and in response to deformation of the vehicle door assembly (22) resulting from an exterior impact force (“during certain side impact conditions”, see para [0030]) the locking portion (183) of the jamming bracket (160 including bracket 180) moves from the area adjacent (bracket 160 is adjacent to 133 before impact, see figure 6A) to the release lever (133) to a location above (bracket 160 moves above 133 during impact, see figure 6B) the release lever (133) preventing the release lever (133) from moving from the lower position to the upper position (“a latch release lever blocking structure 160 is provided. The latch release lever blocking structure 160 is operable to prevent rotation of the latch release lever 133 through its plane of rotation 138 during certain side impact conditions. For example, the latch release lever blocking structure 160 may be a deformable bracket configured to deform longitudinally into the plane of rotation 138 of the latch release lever 133 to prevent the latch release lever 133 from moving into the unlatching position.”, para [0030])

	Fraley does not specifically teach an inner door panel with an outer periphery corresponding to the outer door outer periphery

However Fonfrede teaches
	an inner door panel (4) having an outer periphery fixed to a corresponding outer periphery of the outer door panel (not shown but disclosed on page 3, first paragraph of detailed description second sentence starting with “The door”) defining a cavity therebetween, the outer door panel and the inner door panel (4) at least partially defining a vehicle door (2)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fraley, to have an inner door panel because the inner door panel provides a known door support useful for mounting door accessories such as locks or reinforcements members

	With regard to claim 13, Fraley teaches
the jamming bracket (160 including 180) includes a first portion (area closest to 168) and a second portion (183), the second portion (183) defining the locking portion and being angularly offset from the first portion (area closest to 168) defining an obtuse angle (angle between first portion and 183 is obtuse) therebetween.

	With regard to claim 14, 
examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 90 degrees to 125 degrees is still encompassed by the proportions shown even if the scale is off a small amount. While it appears that the drawings disclose the claimed range, it is not specifically stated. Nevertheless it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A)

	With regard to claim 15, 
	the jamming bracket (160 including 180) of Fraley does not include an embossment, however, embossments were known in the art as shown in Fraley (portion in circle in annotated figure 5 below) and it would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fraley, having the inner door panel of Fonfrede, with an embossment that extends from a mid-portion of the second portion to an upper area of the first portion because embossments provided the known benefit of reinforcing or stiffening of sheet members. 

    PNG
    media_image1.png
    680
    837
    media_image1.png
    Greyscale

	With regard to claim 16, Fraley teaches 
	a reinforcement bracket (numbered parts 165-169) having a first end (165) fixedly attached to an upper area of an upper area of the inner panel (when provided by Fronfrede) and a second end (169) attached to a rearward area of the inner panel (when provided with Fronfrede) within the cavity adjacent to the door latch mechanism (100)

	With regard to claim 20, Fraley teaches
	the jamming bracket (160 including 180) pivots about an upright axis (160 with 180 pivots similar to how applicant shows their jamming bracket moving in order to come in contact with the lever, see figures 6A-6B of Fraley) moving to a location above the release lever (133) blocking upward movement of the release lever (133) and the reinforcement bracket (numbered parts 165-169) is shaped and dimensioned such that in response to impact event in which impact force is proximate a mid-portion of the reinforcement bracket (numbered parts 165-169), the reinforcement bracket (numbered parts 165-169) would deform which would cause the jamming bracket (160 including 180) to pivot.

	With regard to claim 21, Fraley teaches
wherein the door latch mechanism (100) contacts and engages a portion of a vehicle body (12) structure while retaining the vehicle door (22) in the closed orientation (latched position).
(“the door latch assembly 100 operates to latch and unlatch the rear passenger door assembly 22. The door latch assembly 100 includes one or more latching mechanisms (e.g., front latching mechanism 112, rear latching mechanism 113) operable to latch the rear passenger door assembly 22 to the body 12 of the vehicle 10”), see para [0022])

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fraley in view of Fonfrede in further view of Okazaki (20040080179 hereinafter Okazaki).

	With regard to claim 17, Fraley teaches
the first portion (area adjacent to 183 being closer to 168) has a lower end (area closest to 168) fixedly attached to an inboard side of the reinforcement bracket (numbered parts 165-169)

	 Fronfrede is silent to the jamming bracket’s lower end being welded to the reinforcement bracket.

However Okazaki teaches an impact absorbing structure for vehicle side doors that has multiple brackets (53, 54, 55) welded (paragraph [0078]) to a reinforcement bar (48)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fraley, having the inner door panel of Fonfrede, such that the jamming bracket be welded onto the reinforcement bracket because welding was known in the art at the time of filing applicants invention to fixedly attach metals to one another thus providing a secure joint between them. 

	With regard to claim 18, Fraley teaches
the release lever (133) of the door latch mechanism (100) is formed with an end, the locking portion (183) of the jamming bracket (160 including 180) has a distal end that is formed with a recess (184) such that with the vehicle door in a non-deformed state the release lever (133) is movable through the recess (184) between the at rest orientation (figure 6A) and the predetermined orientation (figure 6B) in Fraley.

	However the lever and the recess are not mating curves in Fraley

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fraley, having the inner door panel of Fonfrede, and having the jamming bracket be welded on the reinforcement bracket of Okazaki, such that the lever and recess having mating curves, since this would allow for easier and more secure engagement of the lever and the jamming bracket in the predetermined orientation. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B))​

	With regard to claim 19, Fraley teaches
the jamming bracket (160 including 180) pivots about an upright axis (160 including 180 pivots similar to how applicant shows their jamming bracket moving in order to come in contact with the lever, see figures 6A-6B of Fraley) moving to a location above the release lever (133) blocking upward movement of the release lever (133) and the reinforcement bracket (numbered parts 165-169) is shaped and dimensioned such that in response to impact event in which impact force is proximate a mid-portion of the reinforcement bracket (numbered parts 165-169), the reinforcement bracket (numbered parts 165-169) would deform which would cause the jamming bracket (160 including 180) to pivot.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.


Response to Arguments
The drawing objection has been withdrawn in response to the corrected drawings being filed on 04/25/2022.
The 112(b) rejection has been withdrawn in response to the amendment to the specification and the corrected drawings filed, which provided clarification to the issues presented in the 112(b) rejection.
Applicant has amended claim 1 to include the allowable subject matter presented in claim 3 along with the intervening subject matter of claim 2. Thus, independent claim 1 is now allowable as well as dependent claims 4-11. The case would be allowable if claims 12-21 were cancelled as claim 12 is a independent claim that still stands rejected under 103 as well as its dependent claims. 
In regards to the interview summary, examiner would like to note that although at the time of the interview the examiner might have believed the claim amendments overcame the rejection, no agreement was reached as stated within the interview summary submitted on 04/27/2022. After further consideration and time reviewing the case, examiner still rejects amended and independent claim 12 under the prior art Fraley and Fonfrede. 
Applicant argues that the cited prior art fails to disclose the structural elements of claim 12. However, all structural elements have been claim matched to each structure claimed by the applicant as can be seen in the 103 rejection above. 
Applicant argues that the invention that is claimed teaches a jamming bracket that prevents movement of a release lever of a latch mechanism on page 14/17 of the remarks. However, Fraley teaches a jamming bracket (160) that prevents movement of the release lever (133) of the latch mechanism (100). It is noted that paragraph [0041] teaches what applicant is arguing Fraley does not. (“When a vehicle experiences a side impact, energy may be received in the areas of the rear passenger door assembly 22 as represented by arrow F. As the door structures move inward in the vehicle lateral direction, they may impinge upon the door latch assembly 100. As noted herein, in order to inhibit unintended movement of the latch release lever 133 during such movement of the vehicle door structures, the latch release lever blocking structure 160 is provided”, see paragraph [0041]).
Applicant claims in claim 12 that “a door latch mechanism operably connected to the door handle assembly, the door latch mechanism having a release lever”. However applicant argues that Fraley is different than the claimed invention because Fraley “prevents operation of a manually operated door handle assembly”. What is claimed and what is argued by the applicant seem to contradict each other as claim 12 recites that the two mechanism are operably connected to one another. In Fraley the door latch mechanism (100) is connected to the door handle assembly (114) which contains a release lever (133) that is blocked by the jamming bracket (160) upon impact.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Fraley with Fronfrede, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to have an inner door panel would be obvious because the inner door panel provides a known door support useful for mounting door accessories such as locks or reinforcements members which was common within the art at the time of filing applicants invention. Applicant also does not argue why one would not combine the two references, instead applicant argues that a certain limitation taught being taught by Fraley is not disclosed in both Fraley or Fonfrede. Applicant does not mention the specific subject matter of that is being brought from Fonfrede in combination with Fraely.
Examiner has further clarified the jamming bracket and the release lever to better match the disclosure of Fraley in the above 103 rejection.

Newly added claim 21 is taught by Fraley in view of Fonfrede
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637